Citation Nr: 9917306	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-05 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
right upper extremity. 

2.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

The veteran had active service from February 1969 to August 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky. 

Entitlement to an increased evaluation for post-traumatic 
stress disorder is addressed in the REMAND portion of this 
decision.  


FINDING OF FACT

There is no medical evidence linking a disorder of the right 
upper extremity to service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a disorder of the right upper extremity is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, following a review of all of the 
evidence the Board finds that the appellant's claims are not 
substantiated by competent evidence, and as such fail to meet 
the threshold requirement.  Therefore, the Board concludes 
that the appellant's claims are not well grounded.

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
number of diseases, including arthritis, are presumed to have 
been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

The veteran indicated during a June 1997 general medical 
examination that he injured his right shoulder and arm in 
1970 when the road grader he was driving flipped over and 
went down a 30 foot embankment.  According to the history 
provided by the veteran at that time, he went to a field 
hospital, was given medication, and was placed on light duty 
for a month.  Thereafter, he experienced intermittent right 
shoulder pain and difficulty with grip and grasp.  
Examination revealed crepitus and pain in the area of the 
right shoulder, although x-rays of the right shoulder 
revealed the osseous structures to be intact.  The diagnosis 
was history of injury to the right shoulder without 
radiologic evidence of degenerative joint disease but 
subjective pain and discomfort related to the right shoulder 
and no clinical evidence of deformity or abnormality.  

The VA examination does not reflect a diagnosis of a current 
disorder and the claims file does not otherwise reveal that a 
current disorder of either the right shoulder or arm has been 
diagnosed.  Moreover, service medical evidence contain no 
findings or complaints of a right shoulder injury and, as 
such, there is no competent evidence of a chronic disorder in 
service.  However, even assuming, arguendo, that that the 
diagnosis provided during the current examination provides 
some medical evidence of a current disability, the claims 
file does not contain any medical opinion linking a current 
disability to a disease or injury in service or to a history 
of symptomatology.  Without competent evidence of a nexus 
linking the veteran's claimed disability to service, the 
veteran's claim for service connection is not well grounded. 


ORDER

A claim for service connection for a disorder of the right 
upper extremity is denied.  



REMAND

The veteran seeks an evaluation for post-traumatic stress 
disorder in excess of the current 10 percent evaluation 
assigned to that disorder.  In February 1997, the veteran 
underwent an examination provided by what appears to be a 
private psychiatrist who concluded that the veteran's GAF 
(global assessment of functioning) evaluation was 55, that 
the veteran's prognosis was guarded, that the veteran's 
Hamilton Anxiety Rating Scale was severe, that the veteran's 
Hamilton Depression Rating Scale was severe, and that the 
veteran seemed "100 % totally and permanently disable[d]."  

In June 1997, the veteran underwent a VA examination.  The 
examiner concluded that post-traumatic stress disorder did 
not result in any significant impairment other than insomnia, 
that post-traumatic stress disorder was mild, and that the 
veteran's GAF evaluation was 65.  

The results of these two examinations are not wholly 
consistent with each other.  Further, the June 1997 VA 
examiner examined the veteran without any medical records or 
the claims file. 

A new examination by an examiner who has reviewed the claims 
file is warranted.  Further, the RO should ascertain whether 
the February 1997 examiner is the veteran's treating 
physician and if so whether additional treatment records are 
available.  

Therefore, this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request a list of any health care 
providers who have treated the veteran 
for post-traumatic stress disorder.  Any 
such records identified by the veteran 
should be obtained and made part of the 
claims file.  

2.  Thereafter, the veteran should be 
afforded an examination by an appropriate 
physician who has not previously examined 
the veteran to determine the severity of 
the veteran's post-traumatic stress 
disorder.  The examiner should report all 
findings in detail and should provide a 
GAF evaluation of the veteran's post-
traumatic stress disorder with an 
explanation as to its significance.  The 
examiner is requested to review the 
claims file and to comment on any 
conflicting evidence therein.  The claims 
file must be made available to the 
examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

